Johnston, Ch.
I concur, fully, in the opinion of my brother, Harper, that the marital right of Jonathan M. Hill did not attach upon his wife’s share of the proceeds of the land, sold by consent; nor upon her share of the intestate estates of Moses, Felix and Theodore: — in which are included the shares of the deeded property which accrued to them by survivorship.
And I concur in the opinion, that the agreement, set up in the answers of Jonathan M. Hill and his sureties, was, in its nature, executory; and could not deprive his wife of her equity, unless it had been carried into execution before the filing of the bill. The court would not allow it to be executed, to her prejudice, afterwards. Besides, I conceive, the answers were not competent evidence of the agreement; and the evidence, aliunde, was not sufficient to establish it.-
The doubt I entertain is, whether the marital right of Jonathan M. Hill attached on the shares of the deeded property which accrued to his wife by survivorship, (at least to the extent to exclude her right to a settlement, according to the practice of this court) — those shares not having been partitioned and set off to her; and the husband having been obliged to establish her right by suit; and having joined her in the bill for that purpose. ’ On this point I am not, however, prepared to dissent.
Decrees modified.